Court of Appeals, State of Michigan

                                              ORDER
                                                                           Kathleen Jansen
In re Davis/Moore/Turner Minors                                              Presiding Judge

Docket No.    337901                                                       Mark J. Cavanagh

LC No.        14-517879-NA                                                 Michael F. Gadola
                                                                             Judges


               The Court orders that the November 28, 2017 opinion is hereby AMENDED. The
opinion contained the following clerical error: panel line and signature block should reference Michael
F. Gadola, not Thomas C. Cameron.

              In all other respects, the November 28, 2017 opinion remains unchanged.




                        A true copy entered and certified by Jerome W. Zimmer Jr. , Chief Clerk, on




                               MAR 1 6 2018
                                       Date
                                                            ~~.~~
                                                                           Chie~
                                                                                          GL-